NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10065

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00015-1

 v.
                                                MEMORANDUM*
CHENG JIN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Cheng Jin appeals pro se from the district court’s order affirming his bench-

trial conviction before a magistrate judge for violating 41 C.F.R. § 102–74.385.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jin challenges the evidence presented during the bench trial. Specifically, he

claims that on the day of his arrest he was not being disruptive, not blocking the

entryway to the Immigration Customs Law Enforcement, Enforcement and

Removal Operations (“ICRO”) Office, and that he had a legitimate right to be

there. We review the sufficiency of the evidence presented at a bench trial de

novo. See United States v. Stanton, 501 F.3d 1093, 1099 (9th Cir. 2007).

      Viewing the evidence in the light most favorable to the prosecution, a

reasonable factfinder could conclude from the evidence that Federal Protective

Services Inspector Sean White clearly directed Jin to leave the property or face

arrest, and that Jin intentionally defied that order by remaining on the property and

refusing to leave. Indeed, Jin admits that he knew he would be arrested if he failed

to comply with the order, but willfully disobeyed the order because he disagreed

with the reasoning for his removal. This evidence is sufficient to support Jin’s

conviction for failing to comply with a lawful direction of federal police officers

and other authorized individuals under 41 C.F.R. § 102–74.385. See United States

v. Bichsel, 395 F.3d 1053, 1056-57 (9th Cir. 2005).

      To the extent Jin also argues that his trial counsel rendered ineffective

assistance, we do not consider that claim in this direct appeal. See United States v.

Steele, 733 F.3d 894, 897 (9th Cir. 2013).

      AFFIRMED.



                                          2                                       20-10065